Name: Commission Regulation (EEC) No 1002/87 of 7 April 1987 amending Regulation (EEC) No 1659/86 on a standing invitation to tender in order to determine levies and/or refunds and exports of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/16 Official Journal of the European Communities 8 . 4 . 87 COMMISSION REGULATION (EEC) No 1002/87 of 7 April 1987 amending Regulation (EEC) No 1659/86 on a standing invitation to tender in order to determine levies and/or refunds and exports of white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 1659/86 is amended as follows : Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (*), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar markets (3), and in particular Article 1 ( 1 ) thereof, 1 . The following Article 15a is added : 'Article 15a 1 . In so far as the conditions provided for in Article 12 of Regulation (EEC) No 766/68 are complied with, the export refunds and the export levies fixed in advance by virtue of this inviation to tender between the date of entry into force of this Regulation and 30 June 1987 for the sugar exported as from 1 July 1987 shall be adjusted. 2. For the adjustment referred to in paragraph 1 , in the case of the fixing of an intervention price for white sugar applicable as from 1 July 1987 which is lower than that in force on 30 June 1987, the export refund shall be reduced and the export levy increased by the difference expressed in ECU per 100 kilograms exis ­ ting between the intervention expressed in ECU per 100 kilograms existing between the intervention price for white sugar in force on 30 June 1987 and the intervention price for that sugar applicable as from 1 July 1987. For the calculation of the difference referred to in the preceding subparagraph, the intervention prices in question shall be increased by the corresponding storage levy referred to in the second subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 . 3 . Upon presentation by the holder of the export licence concerned, or by the assignee when the licence has been transferred, to the Member State that issued it and before the customs export formalities for the quantities concerned have been carried out, the Member State that issued the export licence shall enter the adjustment to be made in Section 18a thereon and duly certify and stamp that section . 4. The Member States shall inform the Commission as quickly as possible of the quantities of sugar for which an adjustment under the present Article has been made.' whereas Article 15 (2) (b) of Commission Regulation (EEC) No 1659/86 of 29 May 1986 on a standing invita ­ tion to tender in order to determine levies and/or refunds on exports of white sugar (4), as amended by Regulation (EEC) No 81 1 /87 (*), provides for an increase in the export refunds fixed in advance before 1 July 1987, for the sugar exported as from that date, in the case of an increase in price on 1 July 1987 ; whereas however as from that date, the prices fixed in the sugar sector are likely to be lower than those priced for the 1986/87 marketing year ; whereas, consequently in application of Article 12 of Council Regulation (EEC) No 766/68 (*), and on the basis of the reduction in the prices, an abatement of the export refunds fixed in advance between the entry into force of the present Regulation and 30 June 1987 should in this case be provided for within the framework of the invitation to tender referred to in Regulation (EEC) No 1659/86 for the exports taking place as from 1 July 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, O OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 25, 28 . 1 . 1987, p. 1 . 0 OJ No L 75, 28 . 3 . 1972, p. 5 . 4) OJ No L 145, 30. 5. 1986, p. 29 . 0 OJ No L 79, 21 . 3 . 1987, p. 37. m OJ No L 143, 25. 6. 1968 , p. 6 . 8 . 4. 87 No L 94/17Official Journal of the European Communities 2. The following Article 1 5b is added : 'Article 15b For the purpose of the application of Articles 15 and 15a, the Member State issuing the relevant export licence shall, at the time that it is issued, complete Section 1 8a, by adding the following text : to be adjusted in accordance with the invitation to tender Regulation No 1659/86 for the exports which take place after 30 June 1987."' Article 2 This Regulation shall enter into force on 9 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1987. For the Commission Frans ANDRIESSEN Vice-President